Citation Nr: 0708238	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-43 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease, lumbosacral spine.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
RO.  

A videoconference hearing was held before the undersigned in 
October 2006; a transcript is of record.


FINDING OF FACT

The competent medical evidence links the veteran's 
degenerative disc disease of the lumbosacral spine to his 
active duty service.


CONCLUSION OF LAW

Degenerative joint and disc disease of the lumbosacral spine 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist those claiming VA 
benefits and includes an enhanced duty to notify claimants as 
to the information and medical or lay evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that these notice requirements apply to all 
five elements of a service connection claim, which include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. §§ 3.159(a)-(c).  VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).    

The record shows that the RO provided the veteran with 
comprehensive notice of VCAA in letters dated in March 2001, 
February 2003, March 2006, July 2006, and October 2006.  No 
further discussion regarding the content of these letters is 
necessary, however, because as explained more fully below, 
this decision represents a full grant of benefits sought on 
appeal.  Thus, the veteran cannot be prejudiced by any 
deficiency with respect to VCAA and the Board will proceed 
with appellate review.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  "Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The Board has reviewed all pertinent evidence in the claims 
file including the veteran's service medical records, 
numerous records of treatment from private medical providers, 
a June 2003 VA spine examination report, a transcript of a 
hearing conducted at the RO in October 2005, a transcript of 
the veteran's October 2006 videoconference hearing, and 
various statements and correspondence submitted by the 
veteran.  Having reviewed this evidence, the Board finds that 
service connection is warranted.

The veteran has contended, through written correspondence and 
at his videoconference hearing, that he currently suffers 
from a low back disability as a result of in-service 
automobile accidents and from carrying out his duties as an 
electrician while in service. 

In granting service connection, the Board first finds that 
there is a substantial amount of medical evidence in the 
claims file supporting the veteran's claim that he currently 
suffers from a low back disability.  The medical evidence 
reflecting objective findings of a disability include private 
medical records, reports prepared for the Social Security 
Administration, and the June 2003 VA orthopedic examination 
report.  

The private medical records consist of treatment reports from 
Dr. B.S., a neurosurgeon, dated in September to December 
2001.  In those records, Dr. B.S. noted mechanical low back 
pain syndrome consistent with lumbar spondylosis and 
degenerative osteoarthritis.  

Included in the records from the Social Security 
Administration was a letter from Dr. A.M., dated in August 
2001, in which the doctor noted that radiographs showed that 
the veteran most likely had degenerative disc disease.  Dr. 
A.M.'s assessment was degenerative joint disease/degenerative 
disc disease of the lumbar spine.  

Also included in the Social Security Administration records 
was a report from Dr. G.W., dated in October 1999.  In that 
report, Dr. G.W. extensively discussed the veteran's post-
service work-related medical history.  In this report, Dr. 
G.W. noted an automobile accident in 1963 in which the 
veteran's vehicle was rear ended resulting in "minor 
soreness in his neck which resolved with time."  Dr. G.W. 
diagnosed strain/sprain of the lumbar spine with degenerative 
changes.  According to the report, the veteran complained of 
back and knee problems that he said had begun while working 
at a steel company.  The veteran developed problems with his 
knees and shortly thereafter, pain in the lower back.  Dr. 
G.W. concluded that given the veteran's history, it seemed 
that his low back symptomatology developed secondary to an 
altered gait caused by his knee surgery.  

In the VA June 2003 orthopedic examination report, Dr. H.O. 
noted similar findings to those reflected in previous 
reports.  In her report, she assessed degenerative joint 
disease/degenerative disc disease of the lumbar spine, sprain 
strain injury in the military, self limited, after motor 
vehicle accident.  This report, the private medical records, 
and the reports prepared for the Social Security 
Administration are ample evidence of a current disability.    

Having found	 that the veteran suffers from a current 
disability, the Board considers whether it is related to the 
veteran's service.  This requires a two part inquiry.  First, 
the Board must determine whether there is enough evidence to 
corroborate his contentions that he was injured in service 
and that he worked under conditions that he says strained his 
back.  Second, the Board must consider whether any such 
injury or working conditions are medically related to the 
veteran's current condition.  

The Board finds the evidence to support the veteran's 
assertions that he was involved in several in-service motor 
vehicle accidents and that he carried out his duties as an 
electrician as alleged.  Regarding the motor vehicle 
accidents, the veteran's service medical records show that he 
was treated for injuries sustained in two motor vehicle 
accidents while in service and received treatment for back 
pain on numerous occasions.  First, medical records show that 
in June 1962 the veteran was treated for minor contusions and 
abrasions after being thrown from a vehicle.  Second, in 
December 1964, the veteran presented with complaints of low 
back pain following a rear end collision the day before.  The 
examiner's impression at that time was lumbosacral strain.  

Service medical records also include a radiology report, 
dated in April 1972, in which the reviewing radiologist noted 
that x-rays of the lumbosacral spine showed a spondylolysis 
of the dorsal elements of L5 on the right side.  An 
examination report, dated in December 1977, showed that the 
veteran continued to complain of occasional low back pain 
that was self treated.

To support his claim that he performed duties as an 
electrician while in service that in his opinion, contributed 
to his current back problem, the veteran submitted personnel 
records, his own testimony, and a lay statement from a former 
supervisor.  The personnel records detailed his duties as an 
electrician over a period of many years.  At the veteran's RO 
hearing, he described how he wore a belt with tools on it 
when he climbed poles and stated that he felt this 
contributed to his present low back problems.  

The statement from the veteran's a former supervisor was from 
A.D., who was stationed with the veteran at the Torrejon Air 
Base in Spain.  In that statement, A.D. explained that the 
electricians were required to wear a tool pouch around their 
waists at all times while on the job.  A.D. also explained 
that the tool pouches did not distribute weight equally and 
that had the veteran used a balanced tool belt, he probably 
would not have had back problems.  

Having found that the veteran was involved in several motor 
vehicle accidents and performed duties as an electrician 
requiring climbing poles with heavy equipment, the Board 
considers whether the medical evidence establishes a nexus 
between any of these in-service events and any current lumbar 
spine disorder.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Regarding the veteran's claims that the in-service motor 
vehicle accidents contributed to his present low back 
problems, the competent medical evidence does not support his 
assertions.  In the June 2003 VA orthopedic examination 
report, Dr. H.O. specifically addressed the question of 
whether it was more likely than not that any low back 
condition was related to his December 1964 motor vehicle 
accident.  After thoroughly discussing the medical history as 
it appeared in the claims file and as reported by the 
veteran, Dr. H.O. concluded that the veteran's back pain was 
a complication of his post-service work related knee injuries 
and not likely related to the strain/sprain injury noted in 
the military record.

It is also noteworthy that Dr. G.W., in the report prepared 
for the Social Security Administration, concluded that the 
veteran's back problems were the result of his knee injuries 
sustained while working for a steel company after service.  
In the VA examination report, Dr. H.O. referred to Dr. G.W.'s 
report and noted her concurrence with his conclusion in 
finding that the present disability was not related to a 
motor vehicle accident.  

Having found that the back disability is not related to the 
in-service motor vehicle accidents, the Board now considers 
the veteran's assertion that his back disability is related 
to the physical demands of his duties as an electrician while 
in service.  To support this theory, the veteran offers an 
opinion from Dr. A.M., Maj. U.S. Air Force, dated in January 
2005.  In this statement, Dr. A.M. indicated that he had 
reviewed reports from Dr. B.S., dated in September 2001; a 
computed tomography scan of the lumbar spine, dated in August 
2001; and his own evaluations, dated in August 2001 to July 
2004.  Based on this evidence, Dr. A.M. stated that it was 
his opinion "within reasonable probability that underlying 
degenerative changes of the lumbar spine to some degree are 
related to previous military experience and duties."  Dr. 
A.M. acknowledged that many factors were responsible for the 
veteran's low back condition, including the veteran's post-
service work-related exacerbations and underlying hereditary 
lumbar canal stenosis, but he also stated that military 
service was one such factor.   

The Board finds Dr. A.M.'s opinion to be probative and thus 
dispositive of the issue.  While Dr. A.M. did not indicate 
that he had reviewed the veteran's claims file, he did 
indicate that he reviewed treatment records from other 
doctors prior to rendering his own opinion.  Also, as Dr. 
A.M. mentioned in his opinion, and as records in the claims 
file confirmed, Dr. A.M. personally treated the veteran on 
multiple occasions for his low back problems.  The Board also 
notes that Dr. A.M. did not specifically state to what 
"military experience and duties" he attributed the 
veteran's back disabilities.  Nonetheless, the Board finds 
that under the circumstances of this case, it can reasonably 
be concluded that he was referring to the veteran's work as 
an electrician.  The veteran was in active duty service for 
17 years working as an electrician for much of the time and 
it is not likely that Dr. A.M. was attributing the back 
disability to any other type of duties.  

Regarding the opinions from Dr. H.O. and Dr. G.W., in which 
the doctors linked the veteran's back problems to his post-
service knee injuries and failed to comment upon any link 
between the back problems and his in-service duties as an 
electrician, the Board does not find these to necessarily 
warrant a denial.  Dr. H.O. was specifically asked to provide 
an opinion only as to one of the motor vehicle accidents, and 
Dr. G.W. was only asked to provide an opinion as to the 
veteran's knee injuries.  There is no evidence that either of 
the two doctors were presented with evidence regarding the 
veteran's duties as an electrician while in service.  Thus, 
the Board does not find the absence of such an opinion from 
their reports to be evidence negating the veteran's claim.  

In this case, the evidence weighing in favor of the veteran 
and that weighing against his claim of service connection for 
a low back disability is in relative equipoise.  See Gilbert, 
supra.  As explained above, the Board credits the opinion of 
Dr. A.M. and finds his conclusions at least as persuasive as 
those of the other physicians cited herein.  In such a case, 
the benefit of the doubt must be resolved in the veteran's 
favor.  Id.; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative joint and 
disc disease, lumbosacral spine is granted.



____________________________________________
C. Kedem
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


